Title: To George Washington from Edward Newenham, 8 March 1794
From: Newenham, Edward
To: Washington, George


          
            Dear Sir
            Dublin [Ireland] 8th March 1794
          
          The enclosed was left behind by the Captain of Ship, who promised to take it along with
            the papers & Magazines, which I had the Honor to send you last February.
          This goes by my Worthy Friend Mr Noble, who says he will have the Honor to deliver it
            personaly to you; he is a Neighbour of mine, & of a most respectable Character.
          God forbid that there should be a War between your Country & this; it would be a
            Severe injury to both; I hope all concerned, on both sides, will act with that
            Magnanimity which marked your Conduct on a Late occasion; I read all the Letters &
            addresses, that passed on that Affair—they are universaly admired.
          The War on the Continent, in my humble opinion, will be decisive this year on one side
            or the other; for Each are making their Utmost Efforts; France is Vastly Superior in
            Numbers & Artillery & there are so many Strong Towns to take before an Enemy can
            pene[t]rate into the Kingdom, that she may Still defy the Allies, if there are inward
            Dissentions; we thought all the Royalists in Le Vendee were Exterminated, but by the
            last papers it appears that 7000 of that Class of Men have rizen in Arms & were
              defeated—it Shews that there is a latent convulsion ready to
            Break out, if Ever the Allies should prove Succesfull on the Frontiers.
          
          It is thought, that, by this Time, the English are in Possession of Some of the French
            West Indies Islands, & Stocks have rose a Little on that
            Account; but in my opinion, it would be of more consequence to Great Brittain to have
            Kept her fleet at home & sent her Soldiers to the Continent—for should France
            Succeed in Europe, all her Losses in the East and West Indies must be restored, as they
            could not be withheld from her; I am astonished that the Empress of Russia has not Sent
            a few Thousands of her Troopes by Sea to ostend.
          By a letter I lately received from Germany I hear that our most Worthy Friend the
            Marquiss Le Fayette is in health at Spandau & that the Marchiness is alive &
            well at her house in Auverne.
          our Parliament is near having done all Business in a Shorter Time than ever occurred
            before—all was Unanimous & firm in Support of the war—there has been only 2 Debates
            of any Consequence & the Minority very Small—our Minister cannot get the Supplies in
            this Kingdom under 6 ⅌ Ct so he borrows in England at 5 & an annuity of 1 ⅌ Ct for
            15 years—the whole Militia of this Kingdom are training & on Constant Duty—for Government is preparing for Defence in case the French should
            disturb us—though almost all our Regulars are gone Either to the West Indies or
            Flanders, which I think was bad policy.
          A few Nights ago, this City was much alarmed; a fire Broke out Close to the Treasury
            & record office, & which brought to our remembrance the burning of the
            Parliament House, made us fearfull of a general Conflagration.
            Wishing you every health & happiness of this Life, with Lady Newenhams best respects
            to you & Mrs Washington I have the Honor to be with Every sentiment of Respect &
            esteem Dear Sir your most faithfull & Affe. Hble Sert
          
            Edward Newenham
          
        